USDC IN/ND case 3:21-cv-00636-JD-MGG document 1 filed 08/26/21 page 1 of 6


                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

JOSEPH BRADLEY,                         )
                                        )
            Plaintiff,                  )
                                        )
     v.                                 ) CAUSE NO:          3:21-cv-636
                                        )
WAL-MART STORES EAST, LP,               )
                                        )
            Defendant.                  )

                 COMPLAINT AND DEMAND FOR JURY TRIAL


  1. Plaintiff, Joseph Bradley (“Bradley), brings this action against Defendant, Wal-

     Mart Stores East, LP (“Defendant”), for discriminating against him because of his

     military service, in violation of the Uniformed Services Employment and

     Reemployment Rights Act (“USERRA”).

                                      PARTIES

  2. Bradley has at all relevant times resided within the Northern District of Indiana.

  3. Defendant is a retail business operating within the Northern District of Indiana.

                           JURISDICTION AND VENUE

  4. This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as this complaint alleges

     claims under USERRA.

  5. Bradley is an “employee” within the meaning of 38 U.S.C. § 4303(3) and a

     member of the “uniformed services” within the meaning of 38 U.S.C. § 4303(17).

                                          -1-
USDC IN/ND case 3:21-cv-00636-JD-MGG document 1 filed 08/26/21 page 2 of 6


 6. Defendant is an “employer” within the meaning of 38 U.S.C. § 4303(4).

 7. Venue is proper in this Court because all events and transactions giving rise to

    this action occurred in Wabash County, Indiana, which is located in the Northern

    District of Indiana, South Bend Division.

                           FACTUAL ALLEGATIONS

 8. Bradley is a member of the Indiana National Guard and has been for more than

    16 years.

 9. Bradley’s National Guard service requires that he be on duty one weekend per

    month, three full weeks per year, and other deployments as ordered.

 10. Bradley has been proud of his National Guard service.

 11. Defendant hired Bradley in or around September 2014 as an assistant manager at

    its location in Wabash, Indiana.

 12. At all relevant times, Bradley’s supervisor was store manager Justin Ramsey

    (“Ramsey”).

 13. At all relevant times, Bradley’s work performance met Defendant’s reasonable

    expectations.

 14. Ramsey knew about Bradley’s National Guard service.

 15. In November 2019, Ramsey approached Bradley about being featured in a

    newspaper article about Defendant’s employment of veterans and service

    members.


                                         -2-
USDC IN/ND case 3:21-cv-00636-JD-MGG document 1 filed 08/26/21 page 3 of 6


 16. Bradley agreed and worked with Ramsey and a newspaper reporter to produce a

    front-page article about his service and employment with Defendant.

 17. Bradley provided pictures, a brief story about his military career, and a positive

    statement about his employment.

 18. The story ran in the Wabash Plain Dealer on Veterans Day and took up most of the

    front page.

 19. Defendant received positive feedback as a result of the article.

 20. In October 2019, Bradley informed Ramsey that it was likely that his unit would

    be deployed for several months in 2020, and that he would provide more

    information when he received it.

 21. In early January 2020, Bradley had National Guard training in Georgia.

 22. Shortly after he returned from training, on or around February 1, he received his

    deployment order, stating that he was going to be deployed from June 26

    through November 18.

 23. Bradley promptly gave Ramsey his orders.

 24. On February 23, Ramsey terminated Bradley’s employment.

 25. Ramsey did not give Bradley a reason for the termination.

 26. Defendant has accorded more favorable treatment to similarly-situated

    employees who are not members of the uniformed services and/or who did not

    have lengthy military deployments.


                                          -3-
 USDC IN/ND case 3:21-cv-00636-JD-MGG document 1 filed 08/26/21 page 4 of 6


   27. Defendant has taken adverse employment action against Bradley because of his

      membership in the uniformed services and/or because of his deployment.

   28. Any reason given by Defendant for the adverse employment action taken against

      Bradley is pretextual.

   29. Defendant has violated Bradley’s rights as protected by USERRA.

   30. Defendant’s actions were intentional, willful, and in reckless disregard of

      Bradley’s rights as protected by the USERRA.

   31. Bradley has suffered and continues to suffer injuries as a result of Defendant’s

      unlawful conduct.

                                 REQUESTED RELIEF

      WHEREFORE, Plaintiff Joseph Bradley respectfully requests that the Court find

for him and order that Defendant:

   1. Reinstate Bradley to his previous position, salary, and seniority, or pay front pay

      to Bradley in lieu of reinstatement;

   2. Pay lost wages and benefits to Bradley;

   3. Pay liquidated damages to Bradley;

   4. Pay pre- and post-judgment interest to Bradley;

   5. Pay Bradley reasonable attorneys’ fees and costs incurred in pursuing this

      matter; and




                                             -4-
USDC IN/ND case 3:21-cv-00636-JD-MGG document 1 filed 08/26/21 page 5 of 6


 6. Provide to Bradley all other legal and equitable relief that this Court determines

    appropriate to grant.




                                               Respectfully submitted,

                                               s/ John H. Haskin
                                               John H. Haskin, Atty. No. 7576-49

                                               s/ Samuel M. Adams
                                               Samuel M. Adams, Atty. No. 28437-49

                                               s/ Paul A. Logan
                                               Paul A. Logan, Atty. No. 17661-02
                                               JOHN H. HASKIN & ASSOCIATES
                                               255 North Alabama Street, 2nd Floor
                                               Indianapolis, Indiana 46204
                                               Telephone:   (317)955-9500
                                               Facsimile:   (317)955-2570
                                               Email:       jhaskin@jhaskinlaw.com
                                                            sadams@jhaskinlaw.com
                                                            plogan@jhaskinlaw.com
                                               Attorneys for Plaintiff, Joseph Bradley




                                         -5-
 USDC IN/ND case 3:21-cv-00636-JD-MGG document 1 filed 08/26/21 page 6 of 6


                              DEMAND FOR JURY TRIAL

       Plaintiff, Joseph Bradley, by counsel, demands a trial by jury on all issues so

triable.



                                                  Respectfully submitted,

                                                  s/ John H. Haskin
                                                  John H. Haskin, Atty. No. 7576-49

                                                  s/ Samuel M. Adams
                                                  Samuel M. Adams, Atty. No. 28437-49

                                                  s/ Paul A. Logan
                                                  Paul A. Logan, Atty. No. 17661-02
                                                  JOHN H. HASKIN & ASSOCIATES
                                                  255 North Alabama Street, 2nd Floor
                                                  Indianapolis, Indiana 46204
                                                  Telephone:   (317)955-9500
                                                  Facsimile:   (317)955-2570
                                                  Email:       jhaskin@jhaskinlaw.com
                                                               sadams@jhaskinlaw.com
                                                               plogan@jhaskinlaw.com
                                                  Attorneys for Plaintiff, Joseph Bradley




                                            -6-
